Citation Nr: 0809237	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-09 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to enrollment in the Department of Veterans 
Affairs health-care system.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to May 
1961.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs Medical Center (VAMC) in Pittsburgh, 
Pennsylvania, which denied the benefit sought on appeal.



FINDING OF FACT

The veteran is a priority category 8 individual for purposes 
of the VA heath care system who filed an initial application 
for VA health care after January 17, 2003.


CONCLUSION OF LAW

The requirements for enrollment in the Department of Veterans 
Affairs health care system have not been met. 38 U.S.C.A. §38 
U.S.C.A. § 1721 (West 2002 & Supp. 2007); 38 C.F.R. § 17.36 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been satisfied. 
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2007). In this regard, the Board observes 
that the VAMC did not provide notice to the veteran in 
connection with his claim as contemplated by 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b). However, such notice is not 
required in this case.

An opinion from the VA General Counsel has held that under 38 
U.S.C.A. § 5103(a), VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where the claim cannot be substantiated because there 
is no legal basis for the claim or because the undisputed 
facts render the claim ineligible for the claimed benefit. 
See VAOPGCPREC 5-2004 (June 23, 2004). The Board finds that 
this is such a claim and that the law, not the evidence, is 
dispositive in this case.

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter, the VCAA can have no effect on the appeal. 
Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 
14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited 
to interpretation of law); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2002) (VCAA not applicable where law, not factual 
evidence, is dispositive).

Since the basic facts in this case are not in dispute, the 
veteran requires no assistance in developing the evidence 
necessary to substantiate his claim. Therefore, the Board 
finds that the case is ready for appellate review.

The VAMC has denied the veteran's application based on a 
change in a VA regulation that was effective January 17, 
2003. That change suspended enrollment in the VA health care 
system for certain individuals in what is referred to as 
"priority category 8," such as the veteran in this case, 
individuals who do not have compensable service-connected 
disabilities and whose income exceeds a geographic-means 
test. See 68 Fed. Reg. 2670-2673 (January 17, 2003) (codified 
at 38 C.F.R. § 17.36).

The veteran does not dispute that he submitted an application 
for VA health care in October 2004, well after January 17, 
2003. The veteran also does not contend that he has a 
compensable service connected disability, or that his income 
is less than the geographic-means test. Nor does he contend 
that he is not one of the individuals the regulation was 
intended to affect. Rather, he contends that he cannot afford 
private medical insurance coverage for himself and his wife.

The Secretary of Veterans Affairs clearly has the authority 
and power to prescribe rules and regulations relating to 
hospital, nursing home care, and medical treatment of 
veterans. See 38 U.S.C.A. § 1721. The change of 38 C.F.R. § 
17.36 affecting the veteran was clearly an exercise of that 
authority and was published as an interim final rule in the 
Federal Register on January 17, 2003. In the summary of that 
change in the Federal Register it was explained:

As required by Pub. L. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the Secretary of Veterans 
Affairs must make an annual decision concerning enrollment in 
VA's health care system in order to ensure that medical 
services provided are both timely and acceptable in quality. 
An enrollment system is necessary because the provision of VA 
health care is discretionary and can be provided only to the 
extent that appropriated resources are available for that 
purpose. In recognition of that fact, Congress has 
prioritized eligibility to enroll in the VA system by 
creating eight priority categories, with "priority category 
8" veterans (those who do not have compensable service-
connected disabilities, and whose incomes exceed geographic-
means tests) having the lowest priority for enrollment. The 
law recognizes the higher obligation owed to veterans 
requiring care for their service-connected disabilities, and 
to lower-income veterans. Since the implementation of the 
enrollment requirement in 1998, all veterans seeking VA care 
have been permitted to enroll. However, due to a tremendous 
growth in the number of veterans seeking VA health care 
benefits in recent months, VA has been unable to provide all 
enrolled veterans with appointments within a reasonable time. 
Many VA facilities have either placed new enrollees on 
waiting lists or have scheduled appointments so far in the 
future that the services cannot be considered timely. This 
document announces the enrollment decision required by law. 
VA will continue to treat all veterans currently enrolled in 
any category, and will treat new enrollees in categories 1 
through 7. However, to protect the quality and improve the 
timeliness of care provided to veterans in higher enrollment 
priority categories, VA will suspend the enrollment of 
additional veterans who are in the lowest statutory 
enrollment category (priority category 8). It is emphasized 
that this decision will not affect veterans already enrolled 
in the VA system, nor affect eligibility for treatment of 
service-connected disabilities which exists independently of 
enrollment requirements. This enrollment decision is 
effective January 17, 2003. To facilitate this decision, this 
document also amends existing regulations to establish 
additional subpriorities within priority category 8.  68 Fed. 
Reg. 2670 (January 17, 2003) (codified at 38 C.F.R. § 17.36).

The Board notes that the veteran is paying for his own 
private health insurance as mentioned in his January 2006 
statement and that his wife, indeed, has no insurance.  

While the Board recognizes the veteran's contentions, the 
Board is bound in its decisions by the regulations of VA and 
the instructions of the Secretary. See 38 U.S.C.A. § 7104 
(c); 38 C.F.R. § 20.101 (a). As such, the Board has no 
authority or jurisdiction to award the benefit sought by the 
veteran.


ORDER


Enrollment in the Department of Veterans Affairs health care 
system is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


